Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2022 has been entered.
Status of the Claims
This is Non-Final action in response to the RCE filed on 5/14/2022. Claims 9-18 were previously cancelled. Claims 1-8 and 19-29 have been amended.  Therefore, claims 1-8 and 19-29 are pending and addressed below. 
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 19, and 21, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. 
Claim 1 recites, “means for assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in a same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then the data collection server further comprises means for determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier.” The specification does not explain that “determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier” is done only if and after the step of “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit”.  Applicant points to paragraphs 0037-0038.  However, these paragraphs do not connect “determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier” with and “only if and after” “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit”. Paragraph 0037 explains that a donation to a local charity will be made if it is determined that a local customer follows a URL.  Paragraph 0038 discusses determining if a merchant and member are in the same vicinity and if they are a business rule is triggered by which the merchant will make a donation to a local charity. However, neither of these paragraphs explain that “determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier” is done only if and after the step of “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit”  Paragraph 0037 and 0038 do not have anything to do “determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder”. Paragraph 0053 states, “Accordingly, it is desirable for a merchant to attract those consumers who reside within the restricted region corresponding to the merchant's geographic location so that the customer can use a mode of transportation to travel from a geographic address of the customer's residence to the merchant's geographic location within a travel time that less than a threshold. As such, any such travel time that is less than the threshold might be understood to mean that the merchant-offeror and the customer who is traveling to the merchant-offeror are in the considered to be within the same community or the 'Merchant-Community'.”  Paragraph 0056 states, “A calculated navigation time algorithm, using any of various different travel methods (e.g., walking, automobile, bicycle, mass transit, etc.), can be used to determine whether the time, using any of one or more modes of transportation, is within a predetermined time limit to ascertain whether or not the merchant and its customer share the same local community, 'neighborhood', or Merchant-Community.”  Paragraph 0057 states, “If the population density exceeds a predetermined density, then the merchant and its customer might be determined to be within the same local community if the time to walk, bicycle or take public transportation between the merchant's brick and mortar store and the customer's residence, as determined from one or more databases of contemporary topographic, mass transit, and/or pedestrian cartographic system information, is less than a predetermined time threshold (e.g., 55 minutes). Such implementations may also access databases to consider real time traffic conditions. Rural, industrial, city, and suburban environments will have different population densities, and likely modes of transportation, that correspondingly may have an effect on a travel time from a customer's resident to a merchant's geographic location. A merchant may provide an incentive to customers living close by in exchange for traveling to, and transacting at, a merchant's store.” However none of these paragraphs explain that the step of “determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier” is being done if the assessing step determines that merchant and the customer are in the same vicinity.  Paragraphs 0088, 00101, and 00186  discuss the determining that the member is likely to have conducted a first transaction but these paragraphs do not do the determining step if it is assessed that the merchant and the customer are in the same vicinity.  The specification does not support “assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier.” 
Claims 19 and 21 are rejected for similar reasons.
Claims 2-8, 20, and 22-29 depend directly or indirectly from one of the independent claims 1, 19, or 21 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “a total of donations by other said merchants to other said affinity entities due to the member with the participant identifier having conducted other said transaction with other said merchants…that the merchant will make an additional said donation to an additional said affinity entity”  It is unclear to which “other said affinity entities” that claim is referring since the earlier part of claim 8 recite the affinity entity (meaning only one) and claim 7, on which claim 8 depends, also recites an affinity entity.  It is also unclear to which “other said affinity entities” the claim is referring since claims 7 and 8 do not have any limitations having to do with “affinity entities” (i.e. more than 1). Therefore, claim 8 is indefinite.  For purpose of examination, the limitation “to other said affinity entities” will be interpreted as “to other affinity entities” and the limitation “an additional said affinity entity” will be interpreted as “an additional affinity entity”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 19-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites, “A data collection server operable by one or more computer processors implemented for promoting one or more merchants of a marketing program to one or more members of the marketing program, each of the one or more merchants having a corresponding merchant profile that includes a geographical location and each of the one or more members having a corresponding member profile that includes a geographical location,  wherein the one or more member profiles and the one or more merchant profiles of the marketing program are stored on a data storage device, each of the one or more member profiles including a participant identifier of the corresponding member, the data collection server comprising: means for detecting an occurrence of, and receiving or accessing data associated with, a transaction associated with a merchant of the one or more merchants on an account issued to an account holder who is one said member, wherein: the transaction occurs in a payment processing system wherein the account was issued to the account holder by an issuer; the transaction on each said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, and the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer; and information from the detected said transaction is derived from an authorization response generated by a payment processing system to communicate that the transaction between the merchant and the account holder on the account issued to the account holder is authorized by an issuer associated with the account and includes participant identifiers associated with each of the merchants and the account holder who is the one said member; means for assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in a same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then the data collection server further comprises means for determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier; means, based on the determined level of certainty, for generating one or more incentives for the account holder who is the one said member with the participant identifier, wherein the one or more incentives are accessible via a link Universal Resource Locator (URL) unique to the member with the participant identifier; means for communicating the link URL to a logical address corresponding to the account holder who is the one said member with the participant identifier; means for monitoring, receiving, and storing in the data storage device, electronic signals representing data related to online user activity of the one or more members to detect the online user activity of the account holder who is the one said member; and means for triggering, as a result of detecting the online user activity of the account holder who is the one said member with the participant identifier, a determination of whether the member with the participant identifier followed the link URL.”
Independent claim 19 recites, “A web server comprising: means for receiving information resulting from a transaction with a merchant that was conducted on an account issued to an account holder by an issuing bank, wherein: the transaction occurs in a payment processing system; the account holder has a geographical location; the transaction on said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, and the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer; and the received information from the transaction is derived from an authorization response generated by a payment processing system to communicate that the transaction between the merchant and the account holder on the account issued to the account holder is authorized by an issuer associated with the account and includes participant identifiers associated with the merchant and the account holder; means for assessing whether the respective geographical locations of the merchant and the account holder are in a same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then the web server further comprises means for determining with a level of certainty whether the transaction was a first said transaction that had been conducted on the account between the merchant and the account holder; means, based on the determined level of certainty, for generating an incentive for the account holder to conduct a second said transaction with the merchant on the account; means for communicating the incentive to a logical address corresponding to a web-enabled mobile computing device associated with the account holder, wherein the incentive includes a link to a website corresponding to the merchant; and means for monitoring, receiving, and storing data related to online user activity of the web-enabled mobile computing device to determine that the web-enabled mobile computing device accessed the website and used the incentive to conduct the second said transaction on the account.
Independent claim 21 recites, “An internet server comprising:  means for receiving information resulting from a transaction with a merchant, having a geographical location, that was conducted on an account issued to an account holder, having a geographical location, by an issuing bank, wherein: the merchant has a merchant profile that includes a geographical location; and the account holder has an account holder profile that includes a geographical location and a participant identifier; the transaction occurs in a payment processing system; the account was issued to said account holder by an issuer; the transaction on said account is acquired for clearing and settlement by an acquirer for the merchant through a transaction handler in communication with both the issuer of the account and the acquirer for the merchant, and the issuer sends the authorization response for the transaction to the merchant through the transaction handler and the acquirer in response to an authorization request sent to the issuer from the merchant through the transaction handler and the acquirer; and the received information from the transaction is derived from an authorization response generated by a payment processing system to communicate that the transaction between the merchant and the account holder on the account issued to the account holder is authorized by an issuer associated with the account; means for assessing whether the respective geographical locations of the merchant and the account holder are in a same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then the Internet server further comprises means for determining with a level of certainty whether the transaction was a first said transaction that had been conducted on the account between the merchant and the account holder; means, based on the determined level of certainty, for generating an incentive, accessible via a logical address corresponding to a web-enabled mobile computing device associated with the account holder with the participant identifier in the account holder profile, for the account holder to conduct a second said transaction with the merchant on the account; means for communicating the incentive to the logical address corresponding to the web-enabled mobile computing device associated with the account holder, wherein the incentive includes a link for a Universal Resource Locator (URL) to a website corresponding to the merchant; means for monitoring, receiving, and storing data related to online user activity of the web-enabled mobile computing device to determine that the web-enabled mobile computing device accessed the website and used the incentive to conduct the second said transaction on the account; means for triggering, as a result of the monitoring of the online user activity of the account holder with the participant identifier, a determination of whether the account holder with the participant identifier followed the link to a website corresponding to the merchant; and means for triggering, as a result of determining that the account holder with the participant identifier followed the link to a website corresponding to the merchant, a transaction communication sent to the logical address corresponding to the web-enabled mobile computing device associated with the account holder,  wherein a content of the communication is a survey.
Step 2A, Prong 1:  These limitations are all drafted in servers and under the broadest reasonable interpretation, the bolded limitations are directed to commercial interactions such as advertising, marketing, and sales activities and personal behaviors since the claims assessing data associated with a transaction and provide incentives between a merchant and a member based on assessing if a merchant and member are in the same vicinity based on geographical location.  
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements (non bolded limitation above) of a web server, an Internet server, a data collection server, a data storage device, via a unique URL, electronic signals, a link to a website, a logical address corresponding to a web-enabled mobile computing device, and a payment processing system are just generic computing elements. These elements are recited a high level of generality and are just generic computing elements, such that such that they amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a web server, an Internet server, a data collection server, a data storage device, via a unique URL, electronic signals, a link to a website, a logical address corresponding to a web-enabled mobile computing device are just generic computing elements.  Using URLs or links to direct a user to a website is well known in the art since at least 1995 per Patent No. 5,745,360. Therefore, when the additional elements are considered individually or as a whole, the claims are not eligible. Using a payment processing system to clear and settle a transaction is also well-known in the art since at least 2012 per Georgi (P. G. Pub. No. 2014/0039990).
Dependent claims 2-8, 20, and 22-29, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 19, and 21 without significantly more.  
Claim 2 recites, “determining with a level of certainty whether the transaction was conducted in-person by the account holder who is the one said member with the participant identifier”, which is also part of the abstract idea described above since it is directed to a sales activities.
Claim 3 recite, wherein “an account issued to the account holder who is the one said member with the participant identifier was used to pay the merchant for the transaction”, which is further limiting the account of independent claim 1 and is also part of the same abstract idea of claim 1.
Claims 4 and 24 recite, “wherein the transaction was not a "card not present" transaction”, which can be interpreted as paying with cash, which is also just sales activities.
Claim 5 recite, “wherein the account holder who is the one said member with the participant identifier paid the merchant in cash for the transaction rather than via a debit account or a credit account.”  Paying with cash is also sales activities.
Claim 6 recites, “wherein when the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity, then assessing whether a geographical location of an affinity entity predetermined by the account holder who is the one said member with the participant identifier is in the same vicinity by way of the predetermined navigation time algorithm using the predetermined mode of transportation to determine that a travel time between the affinity entity and at least one of the merchant and the account holder who is the one said member with the participant identifier is within a predetermined time limit and if so then triggering a business rule by which the merchant will make a donation to the affinity entity.”  This is also part of the same abstract idea of claim 1 of certain methods of organizing human activity such as managing personal behavior between people.
Claims 7 and 27 recite, “means for triggering, as a result of determining that the member with the participant identifier followed the URL, a business rule by which the merchant will make a donation to an affinity entity”, which is directed to sales activities.
Claim 8 recites, “means for triggering, as a result of determining that the account holder who is the one said member with the participant identifier followed the URL, a post-transaction communication sent to the logical address corresponding to the account holder who is the one said member with the participant identifier, wherein a content of the communication is selected from the group consisting of: a summary of the transaction; a value of the donation by the merchant to the affinity entity; a total of donations by other said merchants to other said affinity entities due to the account holder who is the one said member with the participant identifier having conducted other said transaction with the other said merchants; a confirmation corresponding to one or more prize entries for the account holder who is the one said member with the participant identifier, wherein the one or more prize entries were generated due to the transaction; a summary of current said prize entries for the account holder who is the one said member with the participant identifier; details of available said prize entries for the account holder who is the one said member with the participant identifier; a confirmation of one or more incentives available for and/or received by the account holder who is the one said member with the participant identifier, wherein each said incentive is one or more of an offer to the account holder who is the one said member with the participant identifier from the merchant to: (i) have a discount on a future said transaction with the merchant; (ii) receive an entry to a sweepstake contest; and (iii) that the merchant will make an additional said donation to an additional said affinity entity; and a survey requesting a review of the member's experience with the merchant.”  Triggering a communication to a logical address corresponding to the account holder of the one said member can be interpreting as sending a letter to a member and is just marketing activities. All of the limitations that are part of “the group consisting” are just the kind of data that is being sent and therefore is not significantly more.
Claim 20 recites, “a non-transient computer readable medium comprising software performed by the means of the web server as defined in Claim 19”, which is just a generic computing element to perform the abstract idea of claim 19.
Claim 22 recites, “means for determining with a level of certainty whether the transaction was conducted in-person by the account holder with the participant identifier”, which is just sales activities.
Claim 23 recites, wherein “an account issued to the account holder with the participant identifier was used to pay the merchant for the transaction”, which is further limiting the account of independent claim 21 and is also part of the same abstract idea of claim 21.
Claim 25 recites, “wherein the member with the participant identifier paid the merchant in cash for the transaction rather than via a debit account or a credit account.”  Paying with cash is also sales activities.
Claim 26 recites, “means for determining with a level of certainty whether respective geographical locations of the merchant and the member with the participant identifier are in the same vicinity”, which is directed to a mental process of making an observation.
Claim 28 recites, “A non-transient computer readable medium comprising the software performed by the means of the Internet server as defined in Claim 21, which is just a generic computing element to perform the abstract idea of claim 21.
Claim 29 recites, “A non-transient computer readable medium comprising the software performed by the means of the data collection server as defined in Claim 1, which is just a generic computing element to perform the abstract idea of claim 1.
Therefore, the dependent claims further define the abstract idea of the independent and when considered individually or as a whole, they are not significantly more.  Therefore, the claims are ineligible.
Potentially Allowable Subject Matter
Claims 1-8 and 19-29 are potentially allowable subject matter once all of the above rejections have been overcome.
 The previously applied references of Kumar (U.S. Patent No. 9,619,831), Carlson (P. G. Pub. No. 2017/0098234), Tietzen (P. G. Pub. No. 2015/0142544), Thakkar (P. G. Pub. No. 2015/0058107), or Roberts (P. G. Pub. No. 2013/0282458) teach all of the claim limitations of the claims filed on 5/14/2021. Kumar teaches most of the independent claims including promoting a marketing program between a merchant and a member by determining if a transaction is the first transaction.  Carlson teaches communicating a URL to a logical address corresponding to the account holder and monitoring, receiving, and storing online activity data to determine that the member following the URL. Roberts teaches that the ULR is unique to the member.  Thakkar teaches triggering a business rule by which the merchant will make a donation to an affinity entity as a result of determining that the member followed the URL.  Tietzen teaches determining with a level of certainty whether the transaction was conducted in person.  Carlson also teaches the amended language (as filed on 10/9/2021) of the payment processing system and the clearing and settlement of a transaction between a merchant, an issuer, and a member using a transaction handler and an acquirer.  None of these references teach determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier if the assessing step determines that a travel time between a merchant and the account holder is within a predetermined time limit.  
Ogden (P. G. Pub. No. 2018/0047091) teaches assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in the same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit.  Ogden determines based on the assessing if customized content should be generated and presented to the user.  Ogden does not teach the step of determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier if the assessing step determines that a travel time between a merchant and the account holder is within a predetermined time limit.  
Tietzen (P. G. Pub. No. 2014/0136300), which teaches the assessing of a geographical location between member, merchant, and affinity entity, but does not determine if a transaction is a first transaction with a merchant after doing the assessing step.
 Further searching did not find determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier being done only if the assessing step determines that a travel time between a merchant and the account holder is within a predetermined time limit.  
Response to Argument
The claims objections have been withdrawn due to claim amendments.
With regards to the 112(a) rejections on the independent claims, on pages 10-11, Applicant argues that paragraph 0037-0038 teach the claim limitation “means for assessing whether the respective geographical locations of the merchant and the account holder who is the one said member with the participant identifier are in a same vicinity by way of a predetermined navigation time algorithm using a predetermined mode of transportation to determine that a travel time therebetween, using the predetermined mode of transportation, is within a predetermined time limit, and if so then the data collection server further comprises means for determining with a level of certainty whether the transaction was a first said transaction between the merchant and the account holder who is the one said member with the participant identifier.” The Examiner respectfully disagrees. These paragraph discuss making a donation if the account holder and the merchant are in the same vicinity.  These paragraphs do not explain the determining with a level of certainty whether the transaction was a first transaction between the merchant and the account holder only if the merchant and the account holder are in the same vicinity. Therefore, the Examiner is not persuaded. 
With regards to the 112(b) rejection on claim 8, Applicant states, “"a total of donations by other said merchants to other said affinity entities due to the account holder who is the one said member with the participant identifier having conducted other said transactions with the other said merchants", which provides antecedence for other donations by other merchants with whom the account holder conducted other transactions as there is correspondence introduced in the recited elements that for each transaction there are the elements of an account holder, a merchant, and a donation by the merchant to an affinity entity.”  The Examiner respectfully disagrees.  The claim states, “other said merchants” and “other said affinity entities”.  There is a lack of antecedence for these limitations because a plurality of merchants and a plurality of affinity entities were never mentioned in the claim 8 or claim 7 before this claim limitation.  So it is unclear to which “said merchants” and “said affinity entities” the claim is referring.  Therefore, the Examiner is not persuaded. 
With regards to the 101 rejection, on page 12, the Applicant points to Enfish, MCRO, and NVVIDIA, and states, “The present claims, as amended, provide processing by a data collection server, a web server, and an Internet server. These servers are for data generated from the processing of transactions conducted by purchasers with merchants. Recognition of the processing of the transactions is made by way of servers and non-transitory computer readable storage medium. Applicant asserts that this improves the capabilities associated with transaction processing by extending and enhancing existing transaction processing capabilities and is therefore not abstract in accordance with Enfish, Bascom (date filtering as a security mechanism), MCRO, and NVIDIA ( data classification for cache).”  The Examiner respectfully disagrees.  It is unclear how the servers and the non-transitory computer readable storage medium “improves the capabilities associated with transaction processing by extending and enhancing existing transaction processing capabilities” based on the claims. The servers and the non-transitory computer readable storage medium are just generic computing elements to perform the abstract idea.  Therefore, the Examiner is not persuaded.
On page 13, Applicant states, “In addition, the present claims improve the technological processes associated with data generated from the processing of transactions conducted by member-purchasers with merchants. Applicant does not believe that the CFAC is applying any particular test on the technology when determining whether there is an improvement in a technological process (Bascom was data filtering, MCRO was lip synching, and NVIDIA was data classification). Furthermore, the claims are limited to a specific implementation and a genus associated with transaction processing that requires a specific implementation, such that the claims as presented are not preemptive of transaction processing technologies generally and are not abstract in accordance with MCRO.”  The Examiner respectfully disagrees.  Based on the claims it is unclear how the connection with the server is “unconventional”.  It is unclear from the claims what is unconventional.  There is nothing in the claims that would suggest that the servers operate in an unconventional manner.  Therefore, the Examiner is not persuaded.
On page 13, the Applicant states, “Independent claims 1, 19, and 21, as amended, are not drawn to a computer program per se but rather are directed to a data collection server, a web server, and an Internet server executing software. One skilled in the art would understand that the servers are not mere program/software code, but rather electrical systems with power and data interconnects, that is, hardware configured to perform certain functions such as communicate and store data and process information in predetermined ways. While some of the functionality of the recited servers may be dictated by program/software code, that code itself cannot perform the functions of these servers recited in the claims. For example, in order to perform the limitations as recited in the claims, as amended, the hardware must have: (i) an input to receive the information, as code alone cannot perform this function; (ii) the storage and processing hardware to perform this function, as code alone cannot perform this function; (iii) an electrical connection to the network, and the necessary electrical hardware to receive and process the network signaling that makes up the location information, as code alone cannot perform this function; (iv) the processing hardware to perform the recited functions, as code alone cannot perform these functions; and (v) the network electrical connection and signal generation hardware to perform these functions, as code alone cannot perform these functions.”  The Examiner respectfully disagrees. Per MPEP 2106.07(b), “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP's claims directed to implementing the abstract idea of price optimization on a generic computer.").  As explained in the 101 rejection above, the hardware used in the claims is just generic and just because the claims recite hardware (servers and computer  readable medium), the hardware and software are just used to implement the abstract idea on a computer which has been found by the court not to make the claims eligible (see MPEP 2106.05(f)). Therefore the Examiner is not persuaded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621